 
 
I 
108th CONGRESS 2d Session 
H. R. 3728 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2004 
Mr. Pitts (for himself, Mr. Burgess, and Mr. Taylor of Mississippi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend title 49, United States Code, to allow additional transit systems greater flexibility with certain mass transportation projects. 
 
 
1.Short titleThis Act may be cited as the Transit System Flexibility Protection Act of 2004. 
2.General authoritySection 5307(b)(1) of title 49, United States Code, is amended by adding at the end the following: The Secretary may make grants under this section to a transit system to finance the operating cost of equipment and facilities for use in mass transportation in an urbanized area with a population of more than 200,000 if such transit system operates less than 100 buses on fixed route service during peak service hours.. 
 
